 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   WILLIE T. SMITH,                              ) Case No.: 3:15-CV-00373-RCJ-WGC
                                                   )
 7                                                 ) ORDER
                             Plaintiff,            )
 8                                                 )
     vs.                                           )
 9                                                 )
     RENEE BAKER, et al.,                          )
10                                                 )
                     Defendants.                   )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 631) entered on December 19, 2018, recommending
15
     that the Court dismiss defendant Amos Lofing and Plaintiff’s motion for summary
16

17   judgment (ECF No. 43) be denied and Waggener’s motion for summary judgment (ECF

18   No. 55) be granted. No objection to the Report and Recommendation has been filled.
19
            This action was referred to Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
20
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
21

22
     District of Nevada.

23          The Court has considered the pleadings and memoranda of the parties and other
24   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
25
     ///
26

27

28          1   Refers to Court’s docket number.



                                                      1
 1         IT IS HEREBY ORDERED that Magistrate Judge’s Report and Recommendation
 2
     (ECF No. 63) entered on December 19, 2018, is ADOPTED and ACCEPTED.
 3
           IT IS FURTHER ORDERED that Defendant AMOS LOFING is DISMISSED
 4

 5
     WITHOUT PREJUDICE.

 6         IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (ECF
 7   No. 43) is DENIED.
 8
           IT IS FURTHER ORDERED that Defendant Waggener’s Motion for Summary
 9
     Judgment (ECF No. 55) is GRANTED.
10

11         IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

12   accordingly.
13
           IT IS SO ORDERED.
14
                                             Dated this 15th day of January, 2019.
15

16

17                                           ROBERT C. JONES
                                             Senior District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                2
